i          i      i                                                                             i        i       i




                                    MEMORANDUM OPINION

                                             No. 04-09-00637-CR

                                           IN RE Jason MIEARS

                                             Original Proceeding1

PER CURIAM

Sitting:          Sandee Bryan Marion, Justice
                  Steven C. Hilbig, Justice
                  Marialyn Barnard, Justice

Delivered and Filed: October 28, 2009

PETITION FOR WRIT OF PROHIBITION DENIED

           On October 7, 2009, relator Jason Miears filed a petition for writ of prohibition. The court

has considered relator’s petition and is of the opinion that relator has not shown himself entitled to

the relief sought. Accordingly, the petition is denied. TEX . R. APP . P. 52.8(a).

                                                                                PER CURIAM

DO NOT PUBLISH




           1
          … This proceeding arises out of Cause No. 2009-CR-6566, styled State v. Jason Miears, pending in the 379th
Judicial District Court, Bexar County, Texas, the Honorable Ron Rangel presiding.